Case 0:18-cv-61491-FAM Document 10 Entered on FLSD Docket 10/02/2018 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 0:18-cv-61491-FAM


  STRIKE 3 HOLDINGS, LLC, a limited liability
  company,

         Plaintiff,

  v.

  JOHN DOE subscriber assigned IP address
  104.5.241.158 an individual,

         Defendant.

                                                    /

         PLAINTIFF’S RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE

  I.     INTRODUCTION

         Plaintiff, Strike 3 Holdings, LLC (“Plaintiff”) respectfully submits the following response

  to the Court’s Order to Show Cause dated September 26, 2018. Dkt. 9. Plaintiff has not served

  Defendant because Plaintiff does not know Defendant’s name or address. Plaintiff submitted a

  Motion for Leave to Take Early Discovery [Dkt. 7] to learn this information but the Court

  summarily denied the motion. Dkt. 8. Contemporaneously with this Response, Plaintiff is filing

  a Motion for Reconsideration to the Court’s Order. Plaintiff respectfully requests the Court

  allow Plaintiff’s case to proceed with its claim to protect its federal copyrights, that the Court

  grant Plaintiff the right to issue a subpoena to learn the identity of the John Doe Defendant and

  that the Court grant Plaintiff additional time to serve Defendant once his/her identity is revealed.
Case 0:18-cv-61491-FAM Document 10 Entered on FLSD Docket 10/02/2018 Page 2 of 5



  II.      ARGUMENT

        A. The Unique Nature of Online Infringement Makes it Impossible to Know the Defendant’s
           Identity and Effectuate Service of Process Without Early Discovery

           Plaintiff and its investigators detected Defendant’s IP address distributing more than fifty

  of Plaintiff’s copyrighted works over the course of nearly a year. Dkt 1. These infringements

  were committed using the BitTorrent protocol. See id. BitTorrent is a type of file-sharing

  platform that breaks large files–such as motion pictures–into smaller “pieces” and downloads

  those pieces from multiple peers and recombines them onto the downloaders hard drive into a

  playable format. See e.g., Patrick Collins, Inc. v. John Does 1-28, No. CV 12-13670, 2013 WL

  359759, at *3 (E.D. Mich. Jan. 29, 2013) (discussing functionality of BitTorrent protocol). This

  allows for party to quickly download and distribute these files. See id.

           BitTorrent is also unique because, unlike commercial digital distribution platforms such

  as iTunes or Amazon, no account is required by the BitTorrent user (“peer”). Hence, infringers

  remain anonymous. See Plastic the Movie Ltd. v. Doe, No. CV 15-21303, 2015 WL 12843759, at

  *1 (S.D. Fla. May 29, 2015) (finding good cause to issue early discovery because of the risk of

  despoliation of evidence of the infringer’s identity and “the anonymous nature of the BitTorrent

  file-sharing protocol”). “Although the individual user does not display his or her name while

  using BitTorrent, an individual exposes the IP address he or she is using when downloading or

  sharing a file.” Malibu Media LLC v. Doe, No. CV 1:14-CV-0167, 2014 WL 575313, at *1

  (M.D. Pa. Feb. 11, 2014). Defendant’s IP address is the only identifying information Plaintiff

  currently has. Thus “[t]he only means of identifying the alleged infringer is by obtaining the

  subscriber information connected to the IP address from the [Internet Service Provider (“ISP”)].”

  Voltage Pictures, LLC v. Doe 4, No. CV 6:13-688-ORL-31, 2013 WL 3422970, at *1 (M.D. Fla.



                                                    2
Case 0:18-cv-61491-FAM Document 10 Entered on FLSD Docket 10/02/2018 Page 3 of 5



  July 8, 2013). No alternative means of identifying the subscriber are available to Strike 3. See

  Dkt. 7, 9–10 (discussing necessity of the information sought in the subpoena as well as the lack

  alternative means of identifying Defendant).

         Accordingly, Plaintiff filed its Complaint against the subscriber of the above-captioned IP

  address on July 2, 2018. Dkt. 1. Plaintiff then moved this Court for leave to take early

  discovery, see generally Dkt. 7, to uncover the identity subscriber, along with a proposed

  subpoena and proposed order that only requested the ISP return the name and address of the

  subscriber. See Dkt. 7-5, 7-6. On September 26, 2018 the Court summarily denied Plaintiff’s

  Motion. See Dkt. 8.

     B. There Exists Good Cause for an Extension Under Federal Rules of Civil Procedure 4(m)

         “As Rule 4(m)'s plain language makes clear, the presence of ‘good cause’ for the failure

  to serve process on time renders mandatory a district court's extension of time to serve process.”

  LHF Prods., Inc. v. Does, No. CV 3:16-274, 2016 WL 7422658, at *6 (E.D. Va. Dec. 22, 2016)

  (citation omitted); see also Rance v. Rocksolid Granit USA, Inc., 583 F.3d 1284, 1286 (11th Cir.

  2009). The Rule states:

         If a defendant is not served within 90 days after the complaint is filed, the court—
         on motion or on its own after notice to the plaintiff—must dismiss the action
         without prejudice against that defendant or order that service be made within a
         specified time. But if the plaintiff shows good cause for the failure, the court must
         extend the time for service for an appropriate period.

  Fed. R. Civ. P. 4(m) (emphasis supplied). “At a minimum, ‘good cause’ means excusable

  neglect.” Boudette v. Barnette, 923 F.2d 754, 756 (9th Cir. 1991).

         Plaintiff’s case is not like a normal civil lawsuit where the plaintiff knows the name and

  address of the defendant prior to filing its lawsuit. Here, “Plaintiff cannot learn the subscriber’s

  identity without the subpoenaed information, so cannot serve process on Defendant.” Strike 3


                                                   3
Case 0:18-cv-61491-FAM Document 10 Entered on FLSD Docket 10/02/2018 Page 4 of 5



  Holdings, LLC v. Doe, No. CV 3:17–1680 (CSH), 2017 WL 5001474, at *4 (D. Conn. Nov. 1,

  2017); see also Strike 3 Holdings, LLC, v. Doe, No. CV 18-774 (DWF/DTS), 2018 WL 4210202

  (D. Minn. Sept. 4, 2018).      “[T]his subpoena will allow Plaintiff to obtain the information

  necessary to serve Defendant with the Complaint in this action, thereby allowing Defendant to

  defend herself against Plaintiff’s accusations. Under these circumstances, Plaintiff’s subpoena is

  entirely proper.” Strike 3 Holdings, LLC v. Doe, No. 17-CV-9659 (VEC), 2018 WL 2371730, at

  *2 (S.D.N.Y. May 23, 2018).

         Indeed, it is impossible for Plaintiff to effectuate service without Defendant’s identifying

  information. See e.g., Donkeyball Movie, LLC v. Does, 810 F. Supp. 2d 20, 23 n.2 (D.D.C.

  2011). And, Plaintiff cannot obtain Defendant’s identifying information without the applied-for

  subpoena. Hence it is not possible for Plaintiff to serve an unknown defendant with a summons

  and complaint, and thus there is good cause for Plaintiff’s failure to comply with Fed. R. Civ. P.

  4(m). However, if Plaintiff is granted leave of court to issue its subpoena, it will act swiftly and

  diligently to proceed with its case and effectuate service pursuant to the Fed. R. Civ. P. 4(m).

  III.   CONCLUSION

         For the foregoing reasons, Plaintiff respectfully requests this Court discharge Plaintiff’s

  duty to show cause and not dismiss the present case for failure to serve the summons and

  complaint upon Defendant pursuant to the Federal Rules of Civil Procedure 4(m). For the

  reasons set forth in the Motion to Reconsider, Plaintiff requests that the Court permit the service

  of a subpoena on the ISP so that the identity of the John Doe Defendant can be determined.




                                                   4
Case 0:18-cv-61491-FAM Document 10 Entered on FLSD Docket 10/02/2018 Page 5 of 5



  Plaintiff further requests the Court to grant additional time to serve the Defendant once he or she

  is identified.

  October 2, 2018

                                                      Respectfully submitted,

                                                      FOX ROTHSCHILD LLP
                                                      Attorneys for Plaintiff Strike 3 Holdings, LLC

                                                      By: /s/ Joseph A. DeMaria
                                                          Joseph A. DeMaria, Esq., B.C.S.
                                                          2 South Biscayne Boulevard
                                                          One Biscayne Tower, Suite 2750
                                                          Miami, FL 33131
                                                          Tel.: (305) 442-6540
                                                          jdemaria@foxrothschild.com




                                                  5
